Citation Nr: 1630612	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO. 13-11 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability of the larynx. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from February 1971 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. While the RO initially developed the claim as one of entitlement to service connection, the Veteran clarified his arguments in filing a notice of disagreement and, subsequent to the issuance of remedial notice in January 2011, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 was re-adjudicated in March 2013. The Veteran has perfected his appeal and it is ripe for review. 

The Veteran appeared at a Videoconference hearing in May 2016. He was specifically informed of how to substantiate his claim and afforded an additional period of time to submit such substantiating evidence. He has not done so. A transcript is of record. 


FINDINGS OF FACT

1. The Veteran underwent right carotid endarterectomy in June 2009 at the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania; the surgery corrected carotid artery occlusion, and while the immediate aftermath was without consequence, there was some vocal paralysis noted to occur in 2010 and 2011. 

2. Current vocal paralysis is associated with reflux disease and/or tobacco usage, and to the extent such paralysis existed previously as a direct sequelae of the carotid artery surgery, it was a reasonably foreseeable consequence of surgery; competent evidence of record does not suggest that the proximate cause of any vocal cord/larynx disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment. 


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation benefits for a disability of the larynx have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. 
§ 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 2009, the Veteran's right carotid artery was determined to be occluded and surgery was deemed necessary so as to preserve adequate blood flow and avoid risks of cerebrovascular accident or other ischemic event. Essentially, the Veteran alleges that this vascular surgery, performed by VA, caused him to develop an unforeseen disability of the larynx, which manifests via hoarseness and difficulties with speech. 

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

For claims filed on or after October 1, 1997, as in this case, the Veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable. See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151. 

To determine whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the Veteran's physical condition after such care has ceased. 38 C.F.R. § 3.361(b). To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability. Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c). 

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R. § 3.361(d).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. See 38 C.F.R. § 3.361(d)(2).

In 2009, the Veteran signed an informed consent form which described the carotid endarterectomy procedure and discussed risks which are commonly associated with the surgery. It was noted that the right carotid artery was to be treated as due to the presence of atherosclerosis (hardening or blockage of the artery). The surgical correction and removal of arterial plaque was fully described. 

The informed consent form also described, in detail, known complications associated with the surgery. Of these many risks, "problems with swallowing or hoarseness" (in other words, symptoms associated with larynx functioning) was expressly mentioned. 

With respect to the Veteran's post-surgical course, VA clinical records document problems with moderate dysphonia manifesting with hoarseness, breathiness, vocal fatigue, decreased pitch range, decreased ability to project voice, and vocal strain. A follow-up with otolaryngology was scheduled in November 2009, and treating physicians recommended surgery to correct the disorder. 

Based on these manifestations, a VA medical opinion was provided to determine as to if any post-surgical residuals were resultant from VA negligence or, alternatively, were not reasonably foreseeable. The March 2013 opinion was based on a review of the 2009 surgical treatment report as well as post-surgical VA consultations. The VA examiner stated that the June 2009 surgery was "not associated with any intraoperative complications performed in a standard manner." The surgery "did not involve the vocal cords or the larynx itself" and "there were no obvious vascular or nervous structures damage during the procedures." 

The VA examiner described that, in September 2011, VA clinical records showed the vocal folds to be freely mobile. There was no deviation of the tongue at that time, and it was also noted that the Veteran was a smoker and had a history of reflux disease. In October 2011, there was a change in reflux medication, and while "both vocal cords were moving well" there was "some erythema" and "some edeva" of the true vocal cords. Current problems with hoarseness and vocal projection were attributed to co-morbid reflux disease and tobacco use. 

The record indicates that post-surgery, it was noted that "the presenting problem initially leading to the vocal cord paralysis had resolved by September 2011 and any residuals had to be caused by some other factors unrelated to the surgery." The 2009 surgery did initially produce "vocal paralysis"; however, "actual direct damage to the supplying nerve or the larynx did not occur." The surgical source of the initial paralysis was described to be "the usual necessary manipulation of the associated structures during surgery," and such manipulation was deemed "unavoidable." Conservative medical management resolved the anatomical post-surgical cause of the hoarseness. The conclusion was that "there was no departure from the accepted levels of medical care or the performance of professional duties expected of reasonable healthcare providers." 

The 2013 VA opinion is well-rationalized and fully considered pertinent surgical and post-surgical history in coming to a conclusion. It is highly probative in explaining the nature and etiology of the Veteran's larynx disability residuals. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Essentially, it is clear that the Veteran was informed that laryngeal manifestations were common risks associated with the surgery of his carotid artery. While the description was put in lay terms (i.e. "hoarseness and difficulty swallowing") so as to ensure the Veteran understood the consequences of surgery, it adequately described that, while certainly not ideal, the Veteran could expect potential problems with his voice after having his artery cleared.

With respect to "additional disability" as described by regulation, the Veteran experienced vocal cord paralysis subsequent to surgery and the competent evidence of record shows that, until 2011, such paralysis was a consequence of the surgery. Clinical records and expert medical testimony of record, which are uncontroverted, have established that such paralysis-which was a normal consequence of the surgery-resolved with conservative treatment. Any current vocal problems with hoarseness and speaking have been associated with unrelated medical issues (e.g. reflux) and tobacco usage. Thus, by the current state of the laryngeal disability picture, there is no additional disability resultant from VA care. 

Even if the Board were to find additional disability present, the preponderance of the evidence is against a finding that it resulted from VA negligence or that such disability was not reasonably foreseeable. Indeed, the 2013 VA examiner noted that the movement of the vocal cords in the course of surgery was "unavoidable" and a normal part of a surgery of this kind, and the Veteran had been made aware of the potential risks to vocal strength prior to the operation occurring in June 2009 (which establishes that vocal paralysis was reasonably foreseeable). The surgery itself was successful, and there were no issues as to exsanguination, blood vessel damage, or nerve damage. By all accounts, the carotid artery surgery was without significant complication save for the moderate vocal compromise which, as noted, was fully articulated to the Veteran as a known complication associated with a surgery of this kind. 

The Veteran had moderate vocal impairment as a consequence of that surgery (which has resolved via conservative treatment). The medical evidence of record establishes that such an impairment was not a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, and any impairment of the vocal cords was a foreseeable consequence of his 2009 surgery. The only evidence contrary to this is from the Veteran's own unsubstantiated lay assertions. 

While lay people may, in some circumstances, speak competently as to matters of diagnosis or etiology, such circumstances are not met when the medical question involved is "complex" in nature (in other words, is of such a nature that specific medical knowledge is necessary to understand the issues involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The etiology of vocal paralysis, to include as a surgical residual, is "complex" in nature, and thus, lay opinions such as the Veteran's are of limited probative value. 

The appeal for compensation under 38 U.S.C.A. § 1151 must be denied. VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107(b) (West 2014); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In addition, the Board notes that the Veteran has not alleged, and the record does not demonstrate, any deficiency with respect to the duty to assist the Veteran in the development of his claim. The Veteran is represented by a Veterans Service Organization, and there has been no demonstrated lack of understanding as to how to substantiate the claim for compensation. All necessary evidence has been secured by the Board, and a final decision is appropriate in this case. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 3.156(a), 3.159, 3.326(a) (2015).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability of the larynx is denied. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


